Citation Nr: 0825847	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of claimed 
dental trauma to three front upper teeth, for VA compensation 
purposes.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel 




INTRODUCTION

The veteran had active service from April 1976 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that in September 1978 the RO denied a prior 
claim for compensation for the loss of one tooth, due to 
failure to attend a VA examination.  The claim currently on 
appeal is considered a new claim since the veteran is now 
specifically claiming disability due to dental trauma rather 
than just the loss of a tooth, and is seeking service 
connection for disability related to three front upper teeth 
rather than just one unspecified tooth.  As a result, new and 
material evidence is not required for the Board to exercise 
jurisdiction over the service connection claim currently on 
appeal.  Cf. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO).


FINDINGS OF FACT

1.  The veteran's contention that he lost three front upper 
teeth due to in-service dental trauma is not credible and is 
contradicted by objective medical evidence of record. 

2.  There is no evidence to show that the veteran currently 
has irreplaceable missing teeth, loss of the body of the 
maxilla or mandible, or other disease of the bones (other 
than teeth) of the jaw or mouth.




CONCLUSION OF LAW

Chronic residual disability of dental trauma was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


(Element (4), the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, a June 2005 letter from the RO to the appellant 
satisfied VA's duty to notify.  The letter informed him of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised the veteran of his and VA's 
respective duties for obtaining evidence.  He was told what 
VA had done to help his claim and also what he could do to 
assist.  In addition, the veteran was informed of where to 
send any other information or evidence and what the evidence 
had to show to establish entitlement.  The letter was issued 
prior to initial adjudication of the claim in October 2005.

The June 2005 letter did not inform the veteran that a 
disability rating and effective date would be assigned in the 
event the veteran was awarded the benefit sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as service connection is denied in this case, VA's 
failure to provide this notice is not prejudicial to the 
veteran.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not prejudice the 
veteran.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
treatment and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.   In an October 2006 VA Form 9, the veteran 
requested that VA check for service medical records again.  
However, upon review of the claims file, the Board finds that 
dental service medical records are in the claims file 
pertaining to the dates and places of treatment described by 
the veteran, although they contradict the veteran's account 
of events.

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a medical 
examination relative to his claim for service connection for 
a dental disability due to trauma to three front upper teeth.  
The Board, after review of the claims folder, has found that 
such examination is not "necessary" as defined by the 
statute.  All evidence has been reviewed and there is no 
competent evidence in the record reasonably indicative of a 
dental disability for VA compensation purposes as defined by 
VA regulations.  (Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment (rather than for compensation purposes) as provided 
for in 38 C.F.R. § 17.161.)  The only evidence indicating the 
veteran has a dental disability for compensation purposes is 
his own lay statements that his three front teeth were 
knocked out or broken off during service due to trauma (see 
March 2006 notice of disagreement), which, as will be 
discussed further below, are not credible and are not 
consistent with the objective medical evidence of record.  
The Board is thus of the opinion that, in the absence of any 
credible evidence of a current disability for purposes of VA 
compensation benefits, providing the veteran with an 
examination is not necessary, and no reasonable possibility 
exists that with such assistance his claim for service 
connection for a dental disability could be substantiated.  
See 38 U.S.C.A. § 5103A. 


Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
(rather than for compensation purposes) as provided for in 38 
C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.

Dental disabilities which may be awarded compensable 
disability ratings are set forth at 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid or coronoid processes, loss of the hard palate, 
and loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the result 
of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.   As will be discussed further below, the record 
does not demonstrate that the veteran has any of these dental 
disabilities.

The veteran seeks service connection for compensation 
purposes for residuals of claimed dental trauma during 
service.  Specifically, he claims trauma to three front upper 
teeth.  (See application for compensation or pension received 
in June 2005.)   In his March 2006 notice of disagreement 
with the RO's denial of his claim, he elaborated that while 
on Guard duty in Germany he "fell and broke off my upper 
front teeth."  This stands in contrast to a claim for 
compensation or pension received in June 1978 in which he 
included the notation that he "broke one tooth off."  He 
indicated that he received treatment for the lost tooth in 
Ayers, Germany, in December 1976.

Service medical records contain no evidence of trauma to the 
mouth or jaw, and indicate no loss of teeth during the 
veteran's period of active service.  The records do indicate 
that he crowns placed on three of his upper front teeth 
(teeth number 8, 9, and 10).  In the history provided at his 
January 1978 service discharge examination, the veteran 
indicated by a checked box that he did not now have and had 
never had severe tooth or gum trouble.  A March 1978 VA 
record of treatment indicates that the only prosthesis the 
veteran had was eyeglasses.  The section of the form for 
indication of dentures was not circled.  There is a notation 
"own teeth" in the section of the form pertaining to 
prosthesis.  Numerous post-service private treatment records 
dated from December 1981 to May 2005 do not note any loss of 
teeth.  A May 1989 record of private treatment describes the 
veteran's dentition as being in moderately good repair.  In 
December 2002, examination of the veteran's mouth revealed 
some dental caps, and a brownish discoloration over the 
veteran's tongue, with otherwise no exudate.  At a March 2004 
private internal medical examination the veteran was noted to 
have poor dentition.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Taken at face value, the veteran's assertion that he lost 
three teeth as a result of hurting his mouth on guard duty 
during service is not credible in the absence of any notation 
to this effect in his service medical records, despite 
detailed records of dental treatment; his failure to mention 
this trauma in the history provided at his January 1978 
service separation examination, or in his June 1978 
application for benefits despite indicating that he lost one 
unspecified tooth; and private medical records that include 
examinations of the mouth but no notation of the veteran 
having missing teeth or any dental prosthesis.  If what the 
veteran meant by having lost three teeth during service is 
that he had crowns placed on teeth 8, 9, and 10, during 
service, that is true.  However, such does not constitute a 
dental disability for VA compensation purposes, since there 
is no associated osteomyelitis or loss of the body of the 
mandible or maxilla, and the teeth were retained and cannot 
be characterized as irreplaceable missing teeth.

In sum, the veteran's statements that he experienced dental 
trauma to his mouth resulting in the loss of three teeth are 
not credible and are contradicted by objective medical 
evidence.  There is no evidence to show that the veteran 
currently has irreplaceable missing teeth, loss of the body 
of the maxilla or mandible, or other disease of the bones 
(other than teeth) of the jaw or mouth.  The current 
treatment records are absent such findings.  As result, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The evidence is against the claimed in-
service trauma having occurred, and indicates that the 
veteran does not have a current dental disability for VA 
compensation purposes.  Accordingly, the Board finds that 
entitlement to service connection for residuals of dental 
trauma to three front upper teeth, for VA compensation 
purposes, is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for compensation purposes 
for dental disability, claimed as a residual of dental trauma 
to three front upper teeth, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


